UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-36158 WIX.COMLTD. (Exact name of Registrant as specified in its charter) ISRAEL (Jurisdiction of incorporation or organization) 40 Namal Tel Aviv St. Tel Aviv, 6350671 Israel (Address of principal executive offices) Eitan Israeli, Adv. Vice President and General Counsel Telephone: +972 (3)545-4900 Wix.comLtd. 40 Namal Tel Aviv St. Tel Aviv, 6350671 Israel (Name, telephone, e-mail and/or facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary shares, par value NIS 0.01 per share The NASDAQ Stock Market LLC Securities registered or to be registered pursuant to Section12(g) of the Act:None. Securities for which there is a reporting obligation pursuant to Section15(d) of the Act:None. Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report:As of December 31, 2014, the registrant had outstanding 38,419,193 ordinary shares, par value NIS 0.01 per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YesxNo o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, or a non-accelerated filer.See the definitions of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filero Indicate by check mark which basis for accounting the registrant has used to prepare the financing statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. o Item 17o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x WIX.COM LTD. FORM 20-F ANNUAL REPORT FOR THE FISCAL YEAR ENDED DECEMBER 31, 2014 TABLE OF CONTENTS Page INTRODUCTION i SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS i PART I ITEM1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 3 ITEM2. OFFER STATISTICS AND EXPECTED TIMETABLE 3 ITEM3. KEY INFORMATION 3 ITEM4. INFORMATION ON THE COMPANY 34 ITEM4A. UNRESOLVED STAFF COMMENTS 50 ITEM5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 50 ITEM6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 70 ITEM7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 93 ITEM8. FINANCIAL INFORMATION 98 ITEM9. THE OFFER AND LISTING ITEM10. ADDITIONAL INFORMATION ITEM11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES PART II ITEM13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES ITEM14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS ITEM15. CONTROLS AND PROCEDURES ITEM16. [RESERVED] ITEM16A. AUDIT COMMITTEE FINANCIAL EXPERT ITEM16B. CODE OF ETHICS ITEM16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES ITEM16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES ITEM16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS ITEM16F. CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT ITEM16G. CORPORATE GOVERNANCE ITEM16H. MINE SAFETY DISCLOSURE PART III ITEM17. FINANCIAL STATEMENTS ITEM18. FINANCIAL STATEMENTS ITEM19. EXHIBITS INTRODUCTION In this annual report, the terms “Wix,” “we,” “us,” “our” and “the company” refer to Wix.comLtd. and its subsidiaries. This annual report includes other statistical, market and industry data and forecasts which we obtained from publicly available information and independent industry publications and reports that we believe to be reliable sources.These publicly available industry publications and reports generally state that they obtain their information from sources that they believe to be reliable, but they do not guarantee the accuracy or completeness of the information.Although we believe that these sources are reliable, we have not independently verified the information contained in such publications.Certain estimates and forecasts involve uncertainties and risks and are subject to change based on various factors, including those discussed under the headings “—Special Note Regarding Forward-Looking Statements” and “Item3.D—Risk Factors” in this annual report. Throughout this annual report, we refer to various trademarks, service marks and trade names that we use in our business.The “Wix.com” design logo is the property of Wix.comLtd.Wix® is our registered trademark in the United States.We have several other trademarks, service marks and pending applications relating to our solutions.Other trademarks and service marks appearing in this annual report are the property of their respective holders. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS We make forward-looking statements in this annual report that are subject to risks and uncertainties.These forward-looking statements include information about possible or assumed future results of our business, financial condition, results of operations, liquidity, plans and objectives.In some cases, you can identify forward-looking statements by terminology such as “believe,” “may,” “estimate,” “continue,” “anticipate,” “intend,” “should,” “plan,” “expect,” “predict,” “potential,” or the negative of these terms or other similar expressions.The statements we make regarding the following matters are forward-looking by their nature: · our expectations regarding future changes in our cost of revenues and our operating expenses on an absolute basis and as a percentage of our revenues; · our expectation that the percentage of revenues we derive from outside of North America will increase in the future; · our expectation that the percentage of revenues we derive from premium subscriptions will increase in the future; · our planned level of capital expenditures and our belief that our existing cash and cash from operations will be sufficient to fund our operations for at least the next twelve months; and · our plans to make our product, support and communication channels available in additional languages and to expand our payment infrastructure to transact in additional local currencies and accept additional payment methods. The preceding list is not intended to be an exhaustive list of all of our forward-looking statements.The forward-looking statements are based on our beliefs, assumptions and expectations of future performance, taking into account the information currently available to us.These statements are only predictions based upon our current expectations and projections about future events.There are important factors that could cause our actual results, levels of activity, performance or achievements to differ materially from the results, levels of activity, performance or achievements expressed or implied by the forward-looking statements.In particular, you should consider the risks provided under “Item3.D—Risk Factors” in this annual report. You should not rely upon forward-looking statements as predictions of future events.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee that future results, levels of activity, performance and events and circumstances reflected in the forward-looking statements will be achieved or will occur.Except as required by law, we undertake no obligation to update publicly any forward-looking statements for any reason after the date of this annual report, to conform these statements to actual results or to changes in our expectations. (i) PART I Item1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. Item2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. Item3. KEY INFORMATION A.Selected Financial Data The following tables set forth our selected consolidated financial data.You should read the following selected consolidated financial data in conjunction with “Item5. Operating and Financial Review and Prospects” and our consolidated financial statements and related notes included elsewhere in this annual report.Historical results are not necessarily indicative of the results that may be expected in the future.Our financial statements have been prepared in accordance with U.S. Generally Accepted Accounting Principles, or U.S.GAAP. The selected consolidated statements of operations data for each of the years in the three-year period ended December31, 2014 and the consolidated balance sheet data as of December31, 2013 and 2014 are derived from our audited consolidated financial statements appearing elsewhere in this annual report.The consolidated statements of operations data for the years ended December31, 2010 and 2011 and the consolidated balance sheet data as of December31, 2010, 2011 and 2012 are derived from our audited consolidated financial statements that are not included in this annual report. Year Ended December 31, (in thousands except share and per share data) Consolidated Statements of Operations: Revenues $ Cost of revenues(1) Gross profit Operating expenses: Research and development(1) Selling and marketing(1) General and administrative(1) Total operating expenses Operating loss ) Financial income (expenses), net ) ) ) Other expenses — 2 18 14 Loss before taxes on income ) Taxes on income Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted net loss per ordinary share(2) $ ) $ ) $ ) $ ) $ ) Weighted average number of ordinary shares used in computing basic and diluted net loss per ordinary share(2) 3 As of December 31, (in thousands) Consolidated Balance Sheet Data: Cash and cash equivalents and short-term deposits $ Restricted deposits Total assets Deferred revenues Total shareholders' equity (deficiency) ) ) 4 Year Ended December 31, (dollars in thousands) Supplemental Financial and Operating Data: Collections(3) $ Adjusted EBITDA(4) $ ) $ ) $ ) $ ) $ ) Free cash flow(5) $ ) $ ) $ ) $ $ ) Number of registered users at period end(6) Number of premium subscriptions at period end(7) Includes share-based compensation expense as follows: Year Ended December 31, (in thousands) Cost of revenues $
